

114 S1397 IS: ITIN Reform Act of 2015
U.S. Senate
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1397IN THE SENATE OF THE UNITED STATESMay 20, 2015Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to require that ITIN applicants submit their application
			 in person at taxpayer assistance centers, and for other purposes.
	
 1.Short titleThis Act may be cited as the ITIN Reform Act of 2015.
		2.Requirements for the
			 issuance of ITINs
			(a)In
 generalSection 6109 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(i)Special rules
				relating to the issuance of ITINs
						(1)In
 generalThe Secretary may issue an individual taxpayer identification number to an individual only if the requirements of paragraphs (2) and (3) are met.
						(2)In-person
 applicationThe requirements of this paragraph are met if, with respect to an application for an individual taxpayer identification number—
 (A)the applicant submits an application in person, using Form W–7 (or any successor thereof) and including the required documentation, at a taxpayer assistance center of the Internal Revenue Service, or
 (B)in the case of an applicant who resides outside of the United States, the applicant submits the application in person to an employee of the Internal Revenue Service or a designee of the Secretary at a United States diplomatic mission or consular post, together with the required documentation.
							(3)Initial on-site
 verification of documentationThe requirements of this paragraph are met if, with respect to each application, an employee of the Internal Revenue Service at the taxpayer assistance center, or the employee or designee described in paragraph (2)(B), as the case may be, conducts an initial verification of the documentation supporting the application submitted under paragraph (2).
						(4)Required
 documentationFor purposes of this subsection—
 (A)required documentation includes such documentation as the Secretary may require that proves the individual’s identity and foreign status, and
 (B)the Secretary may only accept original documents.
							(5)Exceptions
							(A)Military
 spousesParagraph (1) shall not apply to the spouse, or the dependents, without a social security number of a taxpayer who is a member of the Armed Forces of the United States.
							(B)Treaty
 benefitsParagraph (1) shall not apply to a nonresident alien applying for an individual taxpayer identification number for the purpose of claiming tax treaty benefits.
							(6)Term
							(A)In
 generalAn individual taxpayer identification number issued after the date of the enactment of this subsection shall be valid only for the 5-year period which includes the taxable year of the individual for which such number is issued and the 4 succeeding taxable years.
 (B)Renewal of ITINSuch number shall be valid for an additional 5-year period only if it is renewed through an application which satisfies the requirements under paragraphs (2) and (3).
 (C)Special rule for existing ITINsIn the case of an individual with an individual taxpayer identification number issued on or before the date of the enactment of this subsection, such number shall not be valid after the earlier of—
 (i)the end of the 3-year period beginning on the date of the enactment of this subsection, or
 (ii)the first taxable year beginning after— (I)the date of the enactment of this subsection, and
 (II)any taxable year for which the individual (or, if a dependent, on which the individual is included) did not make a return..
 (b)InterestSection 6611 of the Internal Revenue Code of 1986 is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:
				
					(h)Special rule
 relating to ITINsNotwithstanding any other provision of this section, no interest shall be allowed or paid to or on behalf of an individual with respect to any overpayment until 45 days after an individual taxpayer identification number is issued to the individual..
			(c)Audit by
 TIGTANot later than two years after the date of the enactment of this Act, and every 2 years thereafter, the Treasury Inspector General for Tax Administration shall conduct an audit of the program of the Internal Revenue Service for the issuance of individual taxpayer identification numbers pursuant to section 6109(i) of the Internal Revenue Code of 1986. The report required by this subsection shall be submitted to the Congress.
			(d)Effective
			 date
				(1)Subsection
 (a)The amendment made by subsection (a) shall apply to requests for individual taxpayer identification numbers made after the date of the enactment of this Act.
				(2)Subsection
 (b)The amendment made by subsection (b) shall apply to returns due, claims filed, and refunds paid after the date of the enactment of this Act.